Per Curiam.

If a merchant advertises that he will take property of any kind for goods, if paid by a certain time, and a person afterwards deals without making any contract, and afterwards tenders, at the usual place of reception of such property, before, or at the day pointed out in the advertisement, the merchant is bound to receive it. After property or money is paid to a creditor to whom the debtor owes, on more than one account, he loses all power of directing on what account it shall he paid. The direction of the person paying, must be given at, of previous to the time of payment.